At the outset, I would like to congratulate Mr. Miroslav Lajčák on his election as President of the General Assembly at its seventy-second session. I would like to take this opportunity to express the hope that under his leadership, the General Assembly will achieve its objectives and to assure him of my country’s full support for his efforts.
I would also like to pay tribute to Mr. Peter Thomson, who preceded Mr. Lajčák in his position, and to reiterate our warm congratulations to Secretary-General António Guterres on his well-deserved appointment. We wish him every success as he discharges the lofty mandate that has been entrusted to him.
Notwithstanding its major progress and new opportunities, the world continues to face many challenges. The economic and financial situation remains a source of concern, and the security front is equally worrying. New threats are emerging. The nature of conflict is changing. A number of crises are worsening and growing ever more complex. Even if climate change sometimes gives rise to scientific controversy, today it is an undeniable reality that is producing one major catastrophe after another. I would like to take this opportunity to convey our sympathy and solidarity with the communities that have been recently affected in the United States, Mexico and the Caribbean.
All of these challenges underscore the crucial importance of sustained and resolute collective action to address them. We must mobilize once more to revitalize multilateralism and stress the central role to be played in it the United Nations. The task is enormous and the responsibility heavy. Such challenges require ambitious reforms and increased resources. The reform undertaken by the Secretary-General in three key areas — the repositioning of the United Nations development system in the implementation of the 2030 Agenda for Sustainable Development, management reform, and the reform of the peace and security architecture — is a timely response to the need to make the Organization a tool that can more effectively realize its full potential for serving the people it was created to serve.
The 2030 Agenda is an ambitious programme both for the eradication of poverty and the preservation of the planet. In addition, the Paris Agreement on Climate Change, the Sendai Declaration and the Addis Ababa Action Agenda represent an array of tools for strengthening the 2030 Agenda. It also calls on countries to adopt policy frameworks in order to change their modes of production and consumption, as well as strategies to address climate change and disaster risk. With regard to the full and effective implementation of the 2030 Agenda for Sustainable Development, Djibouti would like to make a few comments.
First, Africa and the least developed countries should be treated as a priority. As the United Nations Conference on Trade and Development has pointed out in its analyses,
“[Africa is] the battleground where [the Sustainable Development Goals] will be won or lost”.
We must also mobilize large amounts of financing if we are to match these ambitions. To do that, we must adopt innovative financing mechanisms that not only guarantee increased foreign direct investment but also ensure that development aid commitments are kept. The necessity of that can be demonstrated by careful study of the pledges for financing the Millennium Development Goals, which were not fully honoured, and by the fact that the goal of 0.7 per cent as a portion of gross national income established for official development assistance has not been regularly paid. If it had, by now we would have mobilized $2.5 trillion. We should also emphasize the importance of an international trade system focused on the three Ps, that is, poor-people-centred, productivity-enhancing and planet-friendly.
Lastly, we cannot stress strongly enough the importance of evaluation tools that make it possible to reliably measure progress. Through strong partnership and sustained effort, we can and must work to promote economic growth that is mindful of social justice and respects the environment.
The absence of peace is the major obstacle to economic development. The human cost of conflict is enormous and brings with it massive forced displacement, famine, the spread of communicable diseases, acute food insecurity and a rapid deterioration in respect for human rights. Now more than ever, our Organization has an increased role to play in conflict prevention and the peaceful settlement of disputes. In that regard, we welcome the Secretary-General’s emphasis on such prevention and the reforms under way to restructure the peace and security architecture.
The emergence of extremist terrorist groups perpetrating acts of unprecedented violence poses a new challenge. By disseminating an ideology of intolerance and hatred that calls explicitly for the annihilation of others, they undermine the cohesion of our societies and pose a threat to international peace and security that demands that we coordinate our efforts to combat terrorism.
Djibouti welcomed the recent establishment of the Office of Counter-Terrorism for coordinating United Nations action in the fight against terrorism and violent extremism. Djibouti also hosts the Centre of Excellence for Preventing and Countering Violent Extremism of the Intergovernmental Authority on Development (IGAD), designed as a common platform for supporting the strengthening of national and regional coordination, producing analysis and ultimately formulating an action plan aimed at countering extremist rhetoric conveyed through social media.
I would now like to express our views on certain regional and international situations that are high on the agenda for States Members of the United Nations.
Regarding Somalia, Djibouti welcomes the recent political developments in the country and the momentum created by the election in February of President Mohamed Abdullahi Mohamed Farmajo and the formation of a new Government. We welcome the many encouraging steps taken to strengthen relations with Somalia’s federal member states and the strategy that has been implemented to promote tax and economic reforms aimed at mobilizing domestic resources. However, we stress the importance of increasing support to Somalia by mobilizing adequate funding in support of its development programme. We remain concerned about the proposed cuts in funding to the African Union Mission in Somalia (AMISOM), despite the consensus on that African peacekeeping operation’s success. Care must be taken to ensure that the improvements in the security situation are maintained. AMISOM has brought the Al-Shabaab terrorists to their knees in a bloody defeat.
With regard to South Sudan, we remain concerned by the slow implementation of the August 2015 Agreement on the Resolution of the Conflict in the Republic of South Sudan. The actors involved in that protracted crisis must acknowledge that there can be no military solution to the conflict. In that regard, we support the decision of the thirty-first Extraordinary Summit of IGAD Heads of State and Government on the situation in South Sudan, and reiterate the need for a genuine, transparent and credibly inclusive national dialogue to enable lasting peace to be restored. We also underline the important role played by the United Nations Mission in South Sudan in the quest for a solution to the crisis there and urge all stakeholders to continue their efforts to implement their mandates, while recognizing the importance of complementary and coordinated action.
Turning to Yemen, Djibouti continues to be extremely concerned by the triple tragedy the country is experiencing, as United Nations officials have emphasized in the Security Council — famine, an unprecedented cholera epidemic and a serious political impasse hindering progress towards peace and security. We urge all parties to return to the negotiating table.
In Palestine, we all know that only a two-State solution can bring peace to the region. The suffering of the Palestinian people has lasted for too long and must end.
Djibouti is also troubled by the fate of the Muslim Rohingya minority in Rakhine state in Myanmar. We are gravely concerned about the military brutality targeting civilian populations and the atrocities that we have all seen in the press. Despite the Government’s assurances, the crimes against the Rohingya community have not abated. We support the conclusions of the final report of the Advisory Commission on Rakhine State, led by former Secretary-General Kofi Annan, and call on Myanmar to fully implement its recommendations without further delay.
Djibouti remains alarmed by North Korea’s belligerent and dangerously provocative attitude.
Its multiple ballistic-missile launch tests violate the provisions of the relevant Security Council resolutions. Member States should monitor the situation vigilantly. We call on North Korea to engage in a constructive and result-oriented dialogue to find a satisfactory solution to the crisis.
Djibouti is still awaiting the return of the 13 members of its military who have been detained by Eritrea, a neighbour of ours whose belligerent policies towards my country continue. We call on Eritrea to accept the mediation efforts of the African Union in order to demarcate its Ras Doumeira and Doumeira Island borders, begin to build trustworthy relationships with its neighbours and cease the hostile policies that are destabilizing the entire Horn of Africa.
I wish the General Assembly every success in its work.